  Case 15-35805         Doc 65     Filed 11/13/18 Entered 11/13/18 09:23:32              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-35805
         LE'TISA LENNETT JONES

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/21/2015.

         2) The plan was confirmed on 03/15/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/02/2016, 11/01/2017, 11/01/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/09/2018.

         6) Number of months from filing to last payment: 33.

         7) Number of months case was pending: 37.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-35805        Doc 65      Filed 11/13/18 Entered 11/13/18 09:23:32                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $17,650.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $17,650.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $797.90
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,797.90

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ACTION CARD BANKFIRST          Unsecured         459.00           NA              NA            0.00       0.00
ADT SECURITY SERVICES          Unsecured         600.00           NA              NA            0.00       0.00
AFS/CC                         Unsecured      1,885.00            NA              NA            0.00       0.00
AMERICASH LOANS LLC            Unsecured      2,224.00       2,469.29        2,469.29           0.00       0.00
ASHLEY FURNITURE               Unsecured      1,900.00            NA              NA            0.00       0.00
AT&T                           Unsecured         185.00           NA              NA            0.00       0.00
AUTO MART                      Unsecured      5,800.00            NA              NA            0.00       0.00
BEL CAPITAL CORP               Unsecured         510.00           NA              NA            0.00       0.00
BENEFICIAL FINANCE             Unsecured      6,000.00            NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE       Secured              NA       5,989.28        4,354.60      4,354.60     329.97
CAPITAL ONE AUTO FINANCE       Unsecured         600.00           NA              NA            0.00       0.00
CASH ADVANCE AMERICA           Unsecured      1,201.00            NA              NA            0.00       0.00
CAVALRY SPV I LLC              Unsecured         800.00        801.10          801.10           0.00       0.00
CHECK INTO CASH                Unsecured      1,500.00            NA              NA            0.00       0.00
CHECK N GO                     Unsecured         300.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      2,000.00         244.00          244.00           0.00       0.00
CP INVESTORS                   Unsecured         550.00           NA              NA            0.00       0.00
ECMC                           Unsecured    194,000.00    210,695.54       210,695.54           0.00       0.00
FIRST AMERICAN CASH ADVANCE    Unsecured            NA         835.98          835.98           0.00       0.00
FIRST AMERICAN CASH ADVANCE    Unsecured      1,000.00            NA              NA            0.00       0.00
FIRST INVESTORS FINANCIAL SVC  Secured       17,401.00       9,130.72        8,150.00      6,820.49     569.51
FIRST INVESTORS FINANCIAL SVC  Unsecured      9,251.00            NA           980.72           0.00       0.00
HERITAGE ACCEPTANCE CORP       Unsecured         500.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE             Unsecured            NA         677.91          677.91           0.00       0.00
IL DEPT OF REVENUE             Priority       1,000.00         170.00          170.00           0.00       0.00
ILLINOIS COLLECTION SVC        Unsecured         800.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured            NA         668.13          668.13           0.00       0.00
INTERNAL REVENUE SERVICE       Priority       3,000.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Priority       5,695.00     14,492.31        14,492.31        777.53        0.00
ISAC                           Unsecured           0.00           NA              NA            0.00       0.00
LANDMARK ASSETS RECEIVABLES M Unsecured             NA       3,804.92        3,804.92           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-35805        Doc 65      Filed 11/13/18 Entered 11/13/18 09:23:32                  Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal        Int.
Name                              Class    Scheduled      Asserted      Allowed         Paid           Paid
LOYOLA UNIV MED CENTER         Unsecured      3,000.00            NA           NA             0.00         0.00
LOYOLA UNIV MED CENTER         Unsecured          50.00           NA           NA             0.00         0.00
LVNV FUNDING LLC               Unsecured         500.00           NA           NA             0.00         0.00
MIDLAND FUNDING                Unsecured         518.00        572.57       572.57            0.00         0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         200.00           NA           NA             0.00         0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         100.00           NA           NA             0.00         0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         100.00           NA           NA             0.00         0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         100.00           NA           NA             0.00         0.00
PAYDAY LOAN STORE OF IL INC    Unsecured      2,000.00            NA           NA             0.00         0.00
PNC BANK                       Unsecured         600.00           NA           NA             0.00         0.00
PRA RECEIVABLES MGMT           Unsecured         801.00      1,939.82     1,939.82            0.00         0.00
PRA RECEIVABLES MGMT           Unsecured      3,000.00       3,040.51     3,040.51            0.00         0.00
PROVIDIAN FINANCIAL            Unsecured         400.00           NA           NA             0.00         0.00
SLM FINANCIAL CORP             Unsecured           0.00           NA           NA             0.00         0.00
SLM FINANCIAL CORP             Unsecured           0.00           NA           NA             0.00         0.00
SLM FINANCIAL CORP             Unsecured           0.00           NA           NA             0.00         0.00
SLM FINANCIAL CORP             Unsecured           0.00           NA           NA             0.00         0.00
SLM FINANCIAL CORP             Unsecured           0.00           NA           NA             0.00         0.00
SLM FINANCIAL CORP             Unsecured           0.00           NA           NA             0.00         0.00
SLM FINANCIAL CORP             Unsecured           0.00           NA           NA             0.00         0.00
SLM FINANCIAL CORP             Unsecured           0.00           NA           NA             0.00         0.00
ST IL TOLLWAY AUTHORITY        Unsecured      3,500.00       4,711.10     4,711.10            0.00         0.00
TNB TARGET                     Unsecured         130.00           NA           NA             0.00         0.00
US DEPT OF ED NELNET           Unsecured           0.00           NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00              $0.00                    $0.00
      Mortgage Arrearage                                   $0.00              $0.00                    $0.00
      Debt Secured by Vehicle                         $12,504.60         $11,175.09                  $899.48
      All Other Secured                                    $0.00              $0.00                    $0.00
TOTAL SECURED:                                        $12,504.60         $11,175.09                  $899.48

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00               $0.00                   $0.00
       Domestic Support Ongoing                            $0.00               $0.00                   $0.00
       All Other Priority                             $14,662.31             $777.53                   $0.00
TOTAL PRIORITY:                                       $14,662.31             $777.53                   $0.00

GENERAL UNSECURED PAYMENTS:                          $231,441.59                  $0.00                $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-35805         Doc 65      Filed 11/13/18 Entered 11/13/18 09:23:32                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,797.90
         Disbursements to Creditors                            $12,852.10

TOTAL DISBURSEMENTS :                                                                      $17,650.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/13/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
